USCA1 Opinion

	




          March 10, 1993                            United States Court of Appeals                            United States Court of Appeals                                For the First Circuit                                For the First Circuit                                 ____________________        No. 92-2083                                     JORGE CRUZ,                                Plaintiff, Appellant,                                          v.                                NORBERTO MOLINA LUGO,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                       [Hon. Gene Carter, U.S. District Judge]                                          ___________________                                 ____________________                                        Before                                 Stahl, Circuit Judge,                                        _____________                      Aldrich and Coffin, Senior Circuit Judges.                                          _____________________                                 ____________________            Raul Barrera Morales for appellant.            ____________________            Federico Lora Lopez for appellee.            ___________________                                 ____________________                                 ____________________                      Per Curiam.  In this appeal, plaintiff seeks review                      __________            of a carefully  and fully developed decision of  the district            court  rendered  after a  bench  trial.   After  ruling  that            plaintiff's  lease had  been violated by  defendant's illegal            exclusion  of plaintiff  from the  premises, the  court found            that  plaintiff had suffered no  damages as a  result of that            occurrence, but  that defendant  had suffered damages  in the            amount of sixty dollars  for past due rent and  seven hundred            dollars for exterminating services made necessary  because of            plaintiff's inadequate  housekeeping.  The  court also  found            that certain  other claims brought by  plaintiff were lacking            in any substance.                       Plaintiff's objections  on appeal are based  on his            challenges to factual determinations  of the court, which, of            course,  are  accepted  unless  demonstrated to  be  "clearly            erroneous."  See  Fed. R.  Civ. P. 52(a).   Having  carefully                         ___            reviewed  the record on  appeal and the  objections raised by            plaintiff, we  are not persuaded that the court clearly erred            in  making  the determinations  at  issue.   Accordingly,  we            affirm based on the well-reasoned district court opinion.                        Affirmed.  Double costs to appellee.                      Affirmed   Double costs to appellee                      ________   ________________________                                         -2-                                          2